Citation Nr: 1124006	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-31 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO0 in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a hemangioma of the liver secondary to steroid use required for control of the symptoms of the Veteran's service-connected psoriasis.

2.  Entitlement to evaluation in excess of 20 percent for psoriatic arthritis of multiple joints prior to July 13, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Salt Lake City, Utah, Regional Office (RO).  

On July 16, 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Salt Lake City RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2010).  

In November 2007, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2009.  

In July 2010, the Board denied the Veteran's appeal for a higher rating for the service-connected psoriatic arthritis of multiple joints.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA General Counsel submitted a joint motion in November 2010; and, 

by a December 2010 order of the Court, the matter was remanded to the Board for compliance with instructions contained in the joint motion by the parties to the appeal.  

(The issue of entitlement to service connection for a hemangioma of the liver is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  During the claim period prior to July 13, 2009, the Veteran's psoriatic arthritis was manifested by pain and swelling of the joints of the Veteran's left shoulder, neck, knees, hands and feet, which likely caused definite impairment health.  

2.  During the claim period prior to July 13, 2009, the Veteran's psoriatic arthritis did not cause weight loss or anemia; nor did it cause severe impairment of health, severely incapacitating exacerbations, or symptoms suggestive of total incapacitation.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for psoriatic arthritis for the claim period prior to July 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5002, 5009 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2004, February 2004, and May 2004 from the RO to the Veteran, which were issued prior to the RO decision in May 2004.  Additional letters were issued in May 2005, July 2005, and December 2007.  The letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  She was provided an opportunity at that time to submit additional evidence.  In addition, the August 2004 SOC, the February 2006 SSOC, the March 2006 SSOC, the October 2009 SSOC, and the December 2009 SSOC provided the Veteran with an additional 60 days to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a fair disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor her representative has contended that any evidence relative to the issues decided herein is absent from the record.  Although a VA examination was conducted in February 2004 and in May 2005, because the issue now before the Board is the propriety of a rating prior to July 13, 2009, another examination would not provide information about her arthritis during the pertinent period.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in November 1974, the RO granted service connection for psoriatic arthritis of multiple joints.  

The Veteran's claim for an increased rating for her psoriatic arthritis (VA Form 21-526) was received in August 2003.  Submitted in support of her claim were VA progress notes dated from January 1997 through August 2000.  These records show that the Veteran received treatment primarily for her psoriasis; she was treated with steroid creams, etc.  During a clinic visit in March 1997, the Veteran complained of frequent fatigue and worsening of psoriasis.  The assessment was weight gain, fatigue, lethargy and increase in plaques.  

Also submitted in support of the claim were private treatment reports from several providers dated from March 1997 to February 2004.  VA progress notes dated from August 2002 to May 2003 show that the Veteran received ongoing clinical evaluation and treatment for psoriatic arthritis.  

The Veteran was afforded a VA examination in February 2004.  At that time, the Veteran reported that she developed psoriatic arthritis in her wrist in 1990; she indicated that she suffers from cracking and pain.  The Veteran stated that she had difficulty doing certain activities on a daily basis; she took pain medication and used a heating pad on the joints for treatment.  She had missed a day or two of work at a time over the years related to this condition.  The Veteran also indicated that she developed psoriatic arthritis of the elbows in 1974; she had pain with writing, occurring several times a month.  The Veteran indicated that she had exacerbations with increased pain, achiness and stiffness; during those periods, she was unable to do any lifting, writing, or even brush her hair.  She reported functional impairment of intermittent inability to use the wrists.  The Veteran also reported problems with her shoulders due to psoriatic arthritis in the shoulders since 1978; she noted problems with aches, pains and stiffness on a monthly basis.  The Veteran further noted that she had psoriatic arthritis in the ankles with pain, cracking, popping and aching.  The Veteran indicated that she gets flare-ups monthly, lasting several days, which makes it difficult to walk, climb stairs or to stand for any length of time.  She has functional impairment of difficulty walking, standing and going up stairs during flare-ups.  The Veteran reported similar problems with her knees due to psoriatic arthritis; she has difficulty bending.  She also had psoriatic arthritis in her hands and fingers, with painful swelling.  

On examination, it was observed that the Veteran had a slight limp.  Examination of the feet revealed no abnormal weight bearing.  The Veteran did not use an assistive device for ambulation.  Examination of the hands revealed that the Veteran was able to tie his shoelaces, fasten buttons and pick up a piece of paper and tear it with both hands with minor difficulty in tying the shoes and doing the buttons.  All the Veteran's fingers could approximate the proximal transverse crease of the palm in both right and left hands.  Strength was normal.  There was no generalized weakness or muscle wasting.  Examination of the fingers, both right and left, revealed a normal range of motion.  There was no ankylosis of the fingers. Examination of the cervical spine revealed no radiation of pain on movement, muscle spasm or tenderness to palpation.  The range of motion was not affected by pain, fatigue, weakness, lack of endurance or incoordination.  There was no ankylosis of the cervical spine. Range of motion of the lumbar spine was not affected by pain, fatigue, weakness, lack of endurance or incoordination.  Motor function in the upper extremities was normal.  Sensory examination was normal.  Reflexes, biceps 1+ on the right and 1+ on the left.  Triceps was 1+ bilaterally.  Motor function in the lower extremities was normal.  The Veteran had a full range of motion in the shoulders, elbows, wrists, ankles and knees.  Examination of the right and left ankle revealed no heat, redness, swelling, effusion or drainage.  The range of motion was not affected by pain, weakness, fatigue, lack of endurance or incoordination in both right and left ankles.  There was no ankylosis.  

The pertinent diagnoses were psoriatic arthritis in the wrists, elbows, shoulders, ankles, knees, hands, and the neck and back, and basal cell carcinoma of the skin secondary to phototherapy for psoriasis of the skin with residual scars.  

During a VA clinical visit in July 2004, the Veteran complained of pain in her joints.  She described her arthritic symptoms as affecting mainly her shoulders, neck, hands, toes, and knees.  The Veteran also reported morning stiffness lasting hours, relieved with movement.  She indicated that she used ice packs on her neck and warm baths.  The assessment was psoriatic arthritis that was currently stable.  The treatment reports noted that the only medication that Veteran was taking for the psoriatic arthritis was Tylenol PM.  

The Veteran was afforded another VA examination in May 2005.  It was noted that the Veteran was working as a rating official for VA.  On examination, it was noted that the Veteran had some swelling and tenderness of the proximal interphalangeal joint of the right middle finger.  There was some minimal limitation of flexion of this finger as a result of the joint tenderness and slight swelling.  Flexion of all other proximal interphalangeal joints was normal from 0 to 95 degrees.  Flexion of the distal interphalangeal joints was normal from 0 to 80 degrees.  Flexion at the metacarpophalangeal joints was normal at 0 to 90 degrees, and extension was normal at 0 to 30 degrees.  Wrist mobility was normal with wrist dorsal flexion from 0 to 70 degrees and wrist palmar flexion from 0 to 80 degrees bilaterally.  Wrist ulnar deviation was normal at 0 to 45 degrees and wrist radial deviation was normal at 0 to 20 degrees. With repetitive motion of the wrist, the range of motion did not change.  The Veteran did not develop any pain in the wrist with repetitive motion and no fatigue.  Elbow flexion was normal from 0 to 145 degrees bilaterally.  Ankle range of motion was normal in dorsal flexion from 0 to 20 degrees and normal in plantar flexion from 0 to 45 degrees.  Inversion was normal from 0 to 20 degrees and eversion was normal from 0 to 30 degrees.  There was no limitation of range of motion, pain, or fatigue demonstrated with repetitive motion of the ankles.  The examiner noted that the knee range of motion appeared to be slightly reduced.  The Veteran was capable of flexing the knees actively and passively from 0 to 120 degrees.  However, further flexion was limited because of the size of the Veteran's calves and hamstrings.  The examiner stated that he did not believe that there was significant limitation of range of motion of the knees.  Extension in the knees was 0 degrees without pain.  Repetitive motion of the knees did not result in pain or limitation of the motion.  Range of motion of the cervical spine was normal.  Although the examiner did not examine motion of the shoulder, he noted that the Veteran appeared to have normal range of motion of the shoulders as she dressed and undressed and used the upper extremities.  

The examiner stated that the Veteran clearly did have psoriasis and may have some psoriatic arthritis in the right hand primarily.  There was no evidence clinically or radiographically of psoriatic arthritis in other joints.  No limitation of joint motion was noted other than in the proximal interphalangeal joint of the right middle finger.  

Medical evidence of record, including VA as well as private treatment reports, during the period from November 2004 through May 2006, show that the Veteran received ongoing clinical evaluation and treatment for psoriatic arthritis.  An MRI of the left foot, dated in June 2005, revealed probable left 1st metatarsal-phalangeal joint psoriatic arthritis.  The Veteran was seen at a VA dermatology clinic in July 2005, at which time it was noted that the arthritis was still not well-controlled.  She had mild joint swelling in the hand joints.  In December 2005, she was seen at a rheumatology clinic with complaints of joint pain in the shoulders, neck, hands, feet and knees.  She also reported MCP fullness, with no other areas of swelling.  Her feet occasionally appeared red.  She also reported morning stiffness for "a couple of hours."  Examination revealed pain with active and passive range of motion in the shoulders.  The assessment was psoriasis with question of psoriatic arthritis.  

Of record is a statement from Dr. Max S. Lundberg, dated in May 2006, indicating that x-ray studies of the neck, knee and shoulder showed evidence of damage in each of the joints from osteoarthritis (degenerative arthritis).  Dr. Lundberg noted that those degenerative changes probably developed as the result of inflammation from the psoriatic arthritis.  He also noted that treatment with Enbrel should be continued to help manage the skin disease and any inflammatory arthritis; it might also help to treat the symptoms of the arthritis in the joints.  

Of record are treatment reports from South Valley Rheumatology dated from April 2006 through April 2007.  When seen in April 2006, the Veteran stated that she was troubled by pain in several areas; she reported pain in the neck, left shoulder and legs.  The Veteran indicated that she has also had problems with joint pain and swelling of some joints of the hands and feet.  On examination, it was noted that the range of motion in the neck was restricted.  Range of motion was restricted in the left shoulder both on abduction and rotation.  The knee had mild restriction in passive range of motion.  She was more restricted in weight bearing. She also had mild tenderness in the 3rd PIP joints of both hands.  The feet were unremarkable.  The assessment was general osteoarthritis.  

In another medical statement, dated in July 2007, Dr. Max Lundberg indicated that the Veteran had had joint problems that were consistent with psoriatic arthritis.  Dr. Lundberg noted that, at present, there did not appear to be active inflammation from psoriatic arthritis, and joint symptoms were likely due to chronic joint damage.  He recommended the continued use of Enbrel because it had helped to reduce the inflammation.  

At a hearing in July 2007, the Veteran indicated that she had difficulty with stairs, getting up in the morning, and performing regular tasks due to the pain in her hand and other joints.  The Veteran stated that, by the end of the day, she had severe neck and shoulder pain; she also experienced pain in both feet with any prolonged periods of walking or standing.  The Veteran related that any type of repetitive motion and activity caused increased joint pain.  The Veteran reported problems with limitation of motion and weight bearing as a result of the psoriatic arthritis.  

Received in January 2008 was a statement from the Veteran's spouse, wherein he noted that the Veteran had significantly changed as a result of her extensive psoriatic arthritis.  He stated that the Veteran had always been a very active person; however, her range of motion in the shoulders was so reduced that she required his assistance on a daily basis with the most menial tasks.  The Veteran's spouse noted that she had lost most of the strength in her hands.  

Received in July 2009 were additional VA progress notes dated from August 2007 through June 2009.  These records show that the Veteran received follow-up evaluation for joint pain due to her psoriatic arthritis.  During a clinical visit in June 2008, it was noted that the Veteran had diffuse arthralgia and history of psoriasis and psoriatic arthritis.  The assessment was psoriatic arthritis, well controlled at present.  When seen in February 2009, it was noted that the Veteran had a longstanding history of psoriatic arthritis.  It was also reported that the arthritis was largely in MCP joints, wrists, shoulders, knees and ankles.  

Received in April 2011 was a lay statement from M.F., dated in December 2010, who reported that she has known the Veteran for 26 years; M. F. indicated that she and the Veteran were co-workers, saw each other often and traveled together.  M. F. indicated that it was noticeable that the Veteran had pain in her hands and knees; as they worked more closely in the field, she also noticed that it was getting more difficult for the Veteran to walk.  M. F. also noted that, as time went on, the Veteran had greater pain in the hips, hands and elbows.  She stated that the Veteran had battled pain every day for as long they have known each other.  

Also received in April 2011 was a statement from the Veteran's husband, dated in March 2011, who reported having known her since 2000.  As they spent more time together, he noted that it was obvious that the Veteran had greatly reduced motion in her arms, hands and shoulders.  The Veteran's husband further noted that, since 2000, there had been times when she was in so much pain that she was unable to work.  

Of record is a statement from Dr. Christopher M. Hull, dated in December 2010, indicating that the Veteran was first diagnosed with psoriatic arthritis in 1974.  He noted that she was managed by the Rheumatology department at the VA Medical Center and had been evaluated that the University of Utah.  Dr. Hull stated that the Veteran continues to have active psoriatic arthritis, despite the recent addition of Sulfasalazine.  He noted that she had ongoing pain in the wrists, shoulders, ankles and toes, and had been noted to have active swelling and synovitis on recent rheumatologic evaluations.  Dr. Hull sated that the Veteran still has ongoing psoriatic arthritis and is under the management of Rheumatology for her active arthritis.  

Also of record is a statement from a VA doctor, faxed to the RO in April 2011, indicating that the Veteran was diagnosed with psoriatic arthritis in the 1970s.  The physician noted that the current psoriatic disease state in the Veteran's feet and hands makes it painful to walk and perform tasks requiring twisting of her wrist or lifting heavy objects.  The physician stated that, based upon the natural history of psoriatic arthritis and review of her rheumatology notes, he suspected that her psoriatic disease has limited her function for many years.  

Another lay statement received in April 2011 was from L. B., dated in January 2011, indicating that she was a rheumatology nurse for 28 years at the Salt Lake City VA Medical Center, during which time she was involved in the care of patients with rheumatological diseases, including psoriatic arthritis.  L.B. stated that she and the Veteran were work mates since February 2005, during which time she was very much aware of her daily struggles in walking and typing due to the inflammation, chronic pain, stiffness, and swelling in her joints.  L. B. related that, although she was on a rigorous medication regime, the Veteran still experienced many acute flare-ups of her chronic disease, which were noticeable in her gait and the joints of her hands.  She stated that the Veteran often used her sick leave due to inflammatory flare-ups and side effects of the medications.  L. B. stated that she offered her opinion based on her 28 years working as a nurse with rheumatology patients, many of whom, including the Veteran, struggle day and night with chronic joint pain, stiffness, swelling and fatigue, as well as side effects of the toxic drugs required for treatment of their condition.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2010).  

The Veteran's psoriatic arthritis has been evaluated as 20 percent disabling as an active process arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5009, which provides that certain types of arthritis, such as psoriatic arthritis, should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5009 (2010).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

As for chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In light of the evidence, the Board finds that, during the claim period prior to July 13, 2009, the Veteran's psoriatic arthritis symptoms most nearly approximate the criteria for an evaluation of 40 percent disabling, but no higher.  During this time period, her psoriatic arthritis was manifested by pain and tenderness in the right hand and neck, and pain and occasional swelling that limited the use of the left shoulder, hands, knees and feet.  Therefore, upon review of the of the record which reflects ongoing pain in the left shoulder and neck, with occasional swelling in the hands and feet, the Board finds that the symptoms of the Veteran's psoriatic arthritis were productive of definite impairment of health objectively supported by clinical findings prior to July 13, 2009.  As such, entitlement to an evaluation of 40 percent disabling, and no higher, for psoriatic arthritis during the claim period prior to July 13, 2009, is granted.  This is consistent with the symptoms as described by contemporaneous medical evidence when considered in light of the statements recently received regarding the problems the Veteran experienced over the years.

The available evidence of record does not reflect symptomatology of psoriatic arthritis that would meet the criteria for a rating in excess of 40 percent prior to July 13, 2009.  While the evidence of record demonstrates incapacitating episodes occurring three or more times a year, it does not reflect weight loss and anemia productive of severe impairment of health or severely incapacitating episodes.  Specifically, there is no indication that the Veteran has experienced any weight loss or anemia due to her psoriatic arthritis.  Additionally, the lay statements indicate that the Veteran often used sick leave due to the swelling in her joints and inflammatory flare-ups, she was still capable of performing her daily routine and was not bedridden or requiring bed rest.  The flare-ups subsided with medication and were not shown to significantly impair the Veteran's health.  While these exacerbations may be temporarily incapacitating, they do not rise to the level of severe incapacitation.  As such, a higher rating of 60 percent is not warranted during the claim period prior to July 13, 2009.  Further, the evidence does not reflect constitutional manifestations associated with active joint involvement or total incapacitation to warrant a rating of 100 percent.  

As noted above, the Veteran's psoriatic arthritis can also be evaluated by assessing the chronic residuals such as limitation of motion or ankylosis.  Consequently, Diagnostic Codes 5200, 5201, 5215, 5229, 5256, 5260, 5261 and 5271 have been considered regarding whether the Veteran is entitled to a higher evaluation based upon the limitation of range of motion of the Veteran's affected joints.  However, the Board finds that the Veteran's psoriatic arthritis does not warrant an evaluation in excess of 40 percent based on such residuals during the period prior to July 13, 2009.  

The Board finds the Veteran's own reports of symptomatology to be credible.  Although the Veteran testified in July 2007 that she had problems with limitation of motion and weight bearing as a result of the psoriatic arthritis, and that she had difficulty performing regular tasks due to pain in her joints, there is no evidence that shows limitation of motion, even to a noncompensable degree of a joint or multiple joints such that ratings for the joints would amount to a combined rating greater than 40 percent.  

No affected joint was shown by the medical evidence to warrant a compensable evaluation for limitation of motion.  Rather, the range of motion measurements of record reflect normal range of motion for the affected joints.  Thus, a 10 percent rating for each joint with noncompensable limitation of motion is not warranted either.  The Board also finds that there is no basis for the assignment of a higher rating prior to July 13, 2009 based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and Deluca, 8 Vet. App. at 204-07.  Competent medical evidence reflects that the assigned 40 percent rating compensates the Veteran for the extent of functional loss resulting from any such symptoms.  

Additionally, the Board finds that the Veteran is competent to describe pain and observable symptoms related to her psoriatic arthritis.  See 38 C.F.R. § 3.159(a) (2) (2009) (defining "competent lay evidence").  The Board also finds that her statements and testimony regarding pain are credible because they are generally consistent throughout the record.  She has also submitted many lay statements attesting to the severity of the symptoms caused by her psoriatic arthritis.  Nonetheless, the Board finds the clinical findings of record reflecting normal ranges of motion to be persuasive.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2010).  

The schedular evaluations in this case are not shown to be inadequate.  A rating in excess of that assigned is provided in the rating schedule; but the medical evidence reflects that the criteria for a higher rating are not present in this case, as discussed above.  Consequently, the evidence does not demonstrate that the service-connected psoriatic arthritis markedly interferes with employment.  Further, there is no evidence that the Veteran has been hospitalized due to her service-connected psoriatic arthritis.  There is no indication that the Veteran experienced any symptoms not contemplated by the rating criteria during the claim period prior to July 13, 2009.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321 (2010).  


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for psoriatic arthritis of multiple joints during the claim period prior to July 13, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The service connection claim was remanded by the Board in July 2010.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) undertook additional development and issued a SSOC in February 2011.  Unfortunately, it does not appear that the Veteran's representative was given an opportunity to review the claims file and provide a Statement of Accredited Representative in Appealed Case (VA Form 646) in support of the Veteran's claim after the Appeals Management Center (AMC) had completed the remand development in the case.  

Although the representative was provided a copy of the February 2011 supplemental statement of the case, opportunity to complete a VA Form 646 was not provided.  (A routing slip was prepared on February 25, 2011, which appears to represent a notice to the representative of the opportunity to prepare a VA Form 646, but it does not appear that this was actually forwarded to the representative.  Instead, it appears from VA's tracking system that the case was removed from the AOJ by the Board's litigation support section to address the appeal of the rating issue.  Consequently, the AOJ did not re-certify the service connection issue to the Board.)

When an appellant appeals to the Board, she will be afforded "full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2010).  When an appellant has appointed a representative, the AOJ must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances." VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2010).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on her behalf.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, the Board finds that further development of the case is necessary.  This will also allow the AOJ the opportunity to complete any action left undone when the case was taken by the Board and re-certify the case to the Board.  Accordingly, the case is REMANDED to the AOJ for the following action:

In accordance with applicable procedure, the AOJ should ensure that the Veteran's local representative has the opportunity to prepare a VA Form 646 or written argument in lieu thereof.  Thereafter, the AOJ should undertake any additional development of the service connection claim it deems appropriate before re-certifying this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


